FILED
                                                                     JANUARY 2, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

 STATE OF WASHINGTON,                          )
                                               )         No. 36405-4-III
                       Appellant,              )
                                               )
           v.                                  )
                                               )
 GRANT THOMAS McADAMS,                         )         UNPUBLISHED OPINION
                                               )
                       Respondent.             )

       SIDDOWAY, J. — Following his conviction for first degree assault and first degree

robbery, Grant McAdams successfully moved the trial court for postconviction DNA1

testing on a number of items collected as evidence. The State appealed, challenging

among other matters the trial court’s failure to explain its reasons for granting the motion.

       A few days before the State’s appeal was scheduled for oral argument, Mr.

McAdams’s appellate lawyer notified the court that the Washington State Patrol had

completed the DNA testing required by the trial court’s order. Because DNA testing of a

key piece of evidence had proved inculpatory, Mr. McAdams asked us to dismiss the

State’s appeal as moot. The State objected, arguing that its appeal involved matters of


       1
           Deoxyribonucleic acid.
No. 36405-4-III
State v. McAdams


continuing and substantial public interest. Mr. McAdams’s motion to dismiss was

referred to the panel, which heard argument on the mootness issue at the time originally

scheduled for argument of the appeal.

                                        ANALYSIS

       “‘A case is moot if a court can no longer provide effective relief.’” In re Pers.

Restraint of Mines, 146 Wash. 2d 279, 283, 45 P.3d 535 (2002) (quoting In re Cross, 99
Wash. 2d 373, 376-77, 662 P.2d 828 (1983)). A court may nonetheless decide a technically

moot case if it involves “‘matters of continuing and substantial public interest.’” Cross,
99 Wash. 2d at 377 (quoting Sorenson v. City of Bellingham, 80 Wash. 2d 547, 558, 496 P.2d
512 (1972)). When determining the “‘requisite degree of public interest,’” courts should

consider (1) “‘the public or private nature of the question presented,’” (2) “‘the

desirability of an authoritative determination for the future guidance of public officers,

and’” (3) “‘the likelihood of future recurrence of the question.’” Sorenson, 80 Wash. 2d at

558 (quoting People ex rel. Wallace v. Labrenz, 411 Ill. 618, 622, 104 N.E.2d 769

(1952)).

       Having heard the argument of counsel, we are satisfied the criteria that warrant

deciding a technically moot case are not present here. Atypical circumstances of the trial

court’s decision making and order appear to be a substantial factor in the State’s

challenge. The State complains about the court’s failure to make findings but avenues for

obtaining the entry of findings that could have been followed were not exhausted here.

                                              2
No. 36405-4-III
State v. McAdams


       The motion is granted and the case is dismissed as moot.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                     (/)~aJ~, tJ '
                                                 Siddoway, J.

WE CONCUR:




Fearing, J.




                                             3